DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (12/17/2021) with respect to the art rejection of at least the instant independent claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The 12/17/2021 amendment to the preambles of claims 21-23, 25-26 has 
overcome the 35 U.S.C. §101 rejections of those claims in the 09/20/2021 Office Action.

Claim Objections
Claims 14-16, 18-20 are objected to because of the following informality:
Claim 14, line 3 the recited “one or more memory” should be “one or more memories”.
Dependent claims 15-16, 18-20 are also objected to since they depend on objected claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-12, 19, 25-26, 28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 claims “wherein the interference information comprises at least one 
of: a resource index for a downlink signal sent through the beam selected from the plurality of  beams, a reference signal received power of the beam, a power of the downlink signal that causes interference, or a signal to interference and noise ratio (SINR) information”.

It is unclear which downlink signal and beam the claimed “for a downlink signal sent through the beam selected from the plurality of beams” refers to. Claim 6 depends on claim 1 which claims that the interference information indicates using a receiving beam…and transmitting, to the network device, information related to a beam selected from a plurality of beams.

The other listed limitations of claim 6 “a reference signal received power of the beam, a power of the downlink signal that causes interference, or a signal to interference and noise ratio (SINR) information” (in light of the instant specification) do not correspond to interference information (received from the network  device) but correspond to the 
It is therefore unclear if claim 6 attempts to further limit the interference information (S101) or the information related to the selected beam (S104).

Claims 12, 19, 26, 28, 30 are rejected based on the rationale used to reject claim 6 above.

Claim 11, line 3 the recited “for the interfering beam” lacks antecedence basis in claims 7 and 11 (these claims do not previously claim “an interfering beam”).

Claim 25 line 4 recites “the interfering beam” which lacks antecedence basis in claims 25 and 21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-16, 18-23, 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (WO2018/128940).
With respect to claim 1,  Wang et al. disclose: receiving, from a network device, interference information indicating using a receiving beam (Refer to Fig. 3 performed by a UE. For example prior to steps 310 and 320 the UE must receive the IMR configuration which includes an indication of which receiving beam to use for interference and channel measurement (S330). Alternatively step 310 and 320 correspond to the claimed receiving step [0046] also last sentence of [0040]. Embodiment of Fig. 5 refer for example prior to steps 510, 520 or step 510 and 520.) for receiving a downlink signal that does not cause interference to a terminal device and a downlink signal that causes interference to the terminal device ([0045]-[0046] and last sentence of [0040] indicated Rx Beam is used to perform channel measurement and interference measurement (step 330). Fig. 5 steps 530, 540); receiving, from the network device, the downlink signal that does not cause interference and the downlink signal that causes interference through the receiving beam indicated by the interference information (taking place in order to perform the measurements of S330, last sentence of [0040]. For example Fig. 5 discloses how a UE operates to measure interference lines 1-3 of [0059], also last sentence of [0059], [0060]); and transmitting, to the network device, information (transmission of the report of step 340, the report comprises the claimed information related to a beam selected from a plurality of beam (is related to the RX beam selected out of the plurality of RX beams of the UE based on received 

With respect to claim 2, Wang et al. disclose: wherein the interference information further indicates a transmission resource for an interfering beam that transmits the downlink signal that causes interference to the terminal device (at least lines 3-6 of [0038] and [0039] Fig. 5, step 520, approximate middle of [0059] indication of CSI-RS configuration for additional UEs (in MU-MIMO) or additional UEs associated with one or more neighboring TRPs (these are CSI-RS transmitted to the additional UEs and received as interference by the indicated Rx beam of the UE which measures said interference).

With respect to claim 3, Wang et al. disclose: wherein the downlink signal that does not cause interference is sent (to a processor or processors within the UE,  last sentence of [0044], also one or more processors disclosed in [0059] describing Fig. 5) through a non-interfering beam in the plurality of beams that does not cause interference 

With respect to claim 5, Wang et al. disclose: wherein the interference information further indicates at least one of: a transmission resource for the downlink signal that causes interference or a receiving beam corresponding to the transmission resource (S520, , [0038]-[0039] CSI-RS information for the other UEs corresponds to interference information that indicates at least a transmission resource for the downlink signal that causes interference).

With respect to claim 6 (as best understood), Wang et al. disclose: wherein the interference information comprises at least one of: a resource index for a downlink signal sent through the beam selected from the plurality of beams, a reference signal received power of the beam (measurement report of 340 of Fig. 3 is a RSRP (reference signal received power) report (RSPR using the selected reception beam)), a power of the downlink signal that causes interference, or a signal to interference and noise ratio (SINR) information.

Claim 7 is rejected based on the rationale used to reject claim 1 above. Regarding the claimed at least one processor, and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform operations comprising (UE comprises one or more processors as described in [0044], 

Claims 8-9, 12 are rejected based on the rationale used to reject claims 2, 5, 6 above.
Claim 11 as best understood, is rejected based on the rationale used to reject claim 8 above.

With respect to claim 13, Wang et al. disclose: wherein the apparatus is a terminal device or a chip (a terminal device UE).

Claim 14 is rejected based on the rationale used to reject claim 1 above (but from the point of view of the TRP (eNode B 102 of [0026]) which sends the configuration (of S310, 320) and receives the encoded measurement report of S340, also refer to Fig. 4 at least steps 430, 440, [0052] refer to the disclosed one or more processors of the TRP). Regarding the claimed at least one processor, and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to perform operations comprising (TRP comprises one or more processors as described in [0052], and lines 5-8 of [0083] or [0168] discloses a memory coupled to the one or more processors. The memory stores programming instructions 

Claims 15-16, 18-19 are rejected based on the rationale used to reject claims 2-3, 5-6 above.

With respect to claim 20 Wang et al. disclose: wherein the apparatus is a network device (TRP or eNodeB corresponds to the claimed network device).

Claim 21 is rejected based on the rationale used to reject claim 1 above and the implementation of lines 1-10 [0168] disclosing a non-transitory computer readable storage medium (e.g. CD-ROM) storing executable instructions, executed by a processor (e.g. a computer) to practice the described techniques (e.g. as described in the rejection of claim 1)).

Claims 22-23, 25-26 are rejected based on the rationale used to reject claims 2, 5, 11-12 above.

Method claims 27-28 are rejected based on the rationale used to reject apparatus claims 14, 19.

Claims 29-30 are rejected based on the rationale used to reject claim 27-28 above and the implementation of lines 1-10 [0168] disclosing a non-transitory computer readable .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        01/24/2022